

116 HR 6348 IH: To fully implement the Initiative to Build Growth Equity Funds for Minority Businesses, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6348IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo fully implement the Initiative to Build Growth Equity Funds for Minority Businesses, and for other purposes.1.Funding of the Initiative to Build Growth Equity Funds for Minority Businesses(a)GrantThe Minority Business Development Agency shall provide a grant of $3,000,000,000 to fully implement the Initiative to Build Growth Equity Funds for Minority Businesses (the Initiative; award number MB19OBD8020113), including to use such amounts as capital for the Equity Funds.(b)Administrative expensesOf the amounts provided under subsection (a), the grant recipient may use not more than 2.25 percent of such amount for administrative expenses, of which—(1)not more than 1.5 percent may be used for fees to be paid to investment managers for fund investment activities, including deal sourcing, due diligence, investment monitoring, and investment reporting; and(2)not more than 0.75 percent may be used for fund administration activities by the grant recipient, including fund manager evaluation, selection, monitoring, and overall fund program management.(c)Treatment of interestNotwithstanding any other provision of law, with the approval of the Minority Business Development Agency, grant funds made available under subsection (a) may be deposited in interest-bearing accounts pending disbursement, and any interest which accrues may be retained without returning such interest to the Treasury of the United States and interest earned may be obligated and expended for the purposes for which the grant was made available without further appropriation.(d)Reporting and audit requirements(1)Reporting by recipientThe grant recipient under this section shall issue a report to the Minority Business Development Agency every 6 months detailing the use of grant funds received under this section and any other information that the Minority Business Development Agency may require.(2)Annual report to CongressThe Minority Business Development Agency shall issue an annual report to the Congress containing the information received under paragraph (1) and an analysis of the implementation of the Initiative.(3)GAO auditThe Comptroller General of the United States shall, every 2 years, carry out an audit of the Initiative and issue a report to the Congress and the Minority Business Development Agency containing the results of such audit.(e)FundingThere is authorized to be appropriated to the Minority Business Development Agency $3,000,000,000 to make the grant described under subsection (a).